


110 HR 2138 IH: Investment in America Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2138
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Levin (for
			 himself, Mr. Camp of Michigan,
			 Mr. McDermott,
			 Mr. Herger,
			 Mr. Lewis of Georgia,
			 Mr. Ramstad,
			 Mr. Neal of Massachusetts,
			 Mr. Sam Johnson of Texas,
			 Mr. Pomeroy,
			 Mr. English of Pennsylvania,
			 Mrs. Jones of Ohio,
			 Mr. Weller of Illinois,
			 Mr. Larson of Connecticut,
			 Mr. Hulshof,
			 Mr. Emanuel,
			 Mr. Lewis of Kentucky,
			 Mr. Blumenauer,
			 Mr. Brady of Texas,
			 Mr. Kind, Mr. Reynolds, Mr.
			 Pascrell, Mr. Cantor,
			 Ms. Berkley,
			 Mr. Nunes,
			 Mr. Crowley,
			 Mr. Tiberi,
			 Mr. Van Hollen,
			 Mr. Porter,
			 Ms. Schwartz, and
			 Mr. Davis of Alabama) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the research credit and strengthen the alternative simplified credit for
		  qualified research expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in America Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)Research and
			 development performed in the United States results in quality jobs, better and
			 safer products, increased ownership of technology-based intellectual property,
			 and higher productivity in the United States.
			(2)The extent to
			 which companies perform and increase research and development activities in the
			 United States is in part dependent on Federal tax policy.
			(3)The Congress
			 should make permanent a research and development credit that provides a
			 meaningful incentive at a commensurate rate for all types of taxpayers.
			3.Increase in rate
			 of alternative simplified credit
			(a)In
			 generalSubparagraph (A) of section 41(c)(5) of the Internal
			 Revenue Code of 1986 (relating to election of alternative simplified credit) is
			 amended by striking 12 percent and inserting 20
			 percent.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			4.Permanent
			 extension of research credit
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 (relating
			 to credit for increasing research activities) is amended by striking subsection
			 (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			5.Repeal the
			 alternative incremental credit
			(a)In
			 generalSection 41(c) of the Internal Revenue Code of 1986, as
			 amended by section 3, is amended by striking paragraph (4) and by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6),
			 respectively.
			(b)Conforming
			 amendmentSection 41(c)(4)(C) of such Code, as amended by
			 subsection (a), is amended by striking the last sentence.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
